NELSON, Circuit Justice.
It is objected, that the court erred in referring the cause to a commissioner, instead of taking the testimony in open court;, but I cannot perceive any foundation for this objection. The court had ascertained, from the hearing before it, that the main questions in controversy were in respect to the accounts between the parties, as master and owner of the vessel, and very proper, therefore, to be referred to and heard by a commissioner. The rights of the respondent were not prejudiced, as the whole case could afterwards be presented to the court upon the proofs, and exceptions to the commissioner’s report; and much of the valuable time of the court was saved by the reference. Decree affirmed.